The Ohio Casualty Insurance Co., located at Hamilton, Ohio, being a domestic corporation, is required by 5404 GC. to list for taxation its property and “credits.” 5327 GC. defines credits as the excess of legal claims and demands above the sum of legal bonai fide debts. 9590 GC. requires an insurance company to set forth in its statement of liabilities “the amount required for reinsurance.” And other sections of the Ohio law refer to the reinsurance reserve of insurance companies as liabilities.
The question in this case is whether this, reinsurance reserve is a debt within the meaning of 5327 GC.
In its return for taxation in 1923, the company deducted the amount of its unearned premium liability as a debt and returned the balance of its assets for taxation. The county auditor added the reserve to the assets subject to taxation, and upon a hearing before the State Tax Commission that body held that the reserve of an insurance company is subject to taxation. Thereupon the company brought its action in the Butler Common Pleas to enjoin a collection of the tax on the reserve. The Common Pleas held against the company and the Appeals affirmed the judgment of the Common Pleas. Thereupon the company made the motion in the Supreme Court to have the record certified.
The company also filed a petition in error, claiming a constitutional question. Art. XII. *517XII, Sec. 2. Const., provides for the taxation, among other things, of “credits,” and it • is claimed that in this' case therefore the interpretation of the word “credits” in this provision of the Constitution is involved in the case.
Attorneys — Vorys. Sater, Seymour & Pease, Columbus, for Ins. Co.; P. P. Boli, Pros. Atty., Hamilton, for Long,